Citation Nr: 1231278	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-44 385	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

By the decision below, the previously denied claims of service connection for hearing loss, tinnitus, and a skin condition are reopened.  The underlying claims of service connection are the subject of a remand that follows the decision.


FINDINGS OF FACT

1.  By a January 2004 rating decision, the RO denied a petition to reopen previously denied claims of service connection for hearing loss and tinnitus.  The Veteran did not appeal the decision.

2.  Evidence received since the RO's January 2004 decision relates to an unestablished fact necessary to substantiate the claims of service connection for hearing loss and tinnitus and it raises a reasonable possibility of substantiating the underlying claims.

3.  By a December 2005 rating decision, the RO denied a claim of service connection for chloracne (claimed as a skin condition).  The Veteran did not appeal the decision.

4.  Evidence received since the RO's December 2005 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a skin condition and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The January 2004 RO decision, which denied the Veteran's petition to reopen claims of service connection for hearing loss and tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for hearing loss has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence sufficient to reopen the previously denied claim of service connection for tinnitus has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The December 2005 RO decision, which denied the Veteran's claim of service connection for chloracne (claimed as a skin condition), is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

5.  New and material evidence sufficient to reopen the previously denied claim of service connection for a skin condition has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board reopens the previously denied claims of service connection for hearing loss, tinnitus, and a skin condition.  These awards represent a grant of the benefits sought on appeal, at least to the extent of reopening the claims.  Thus, any deficiency in VA's compliance in this context is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Reopening Previously Denied Claims

By way of background, the Veteran initially filed an application for benefits that included claims of service connection for hearing loss and tinnitus in August 1999.  In a November 1999 rating decision, the RO denied the claims.  After the Veteran submitted a statement on the matter, the RO continued the denials of service connection in a May 2000 rating decision.  The RO reconsidered the claims in September 2001 after the VCAA was enacted.  The claims remained denied.  Subsequently, in September 2003, the Veteran requested the service connection claims pertaining to hearing loss and tinnitus to be reopened.  In a January 2004 rating decision, the RO denied the Veteran's petition to reopen the two claims.  He was notified of the decision and his appellate rights by a letter dated later that month.  The Veteran did not appeal the January 2004 RO rating decision; it is therefore final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

The Board notes that the Veteran's former representative submitted evidence in September 2004, which was prior to the expiration of the appeal period for the January 2004 decision.  This submission raises the possible application of section 3.156(b).  When new and material evidence is received prior to the expiration of the appeal period, the evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The evidence, which consisted of an audiological evaluation with a series of audiogram results, was labeled by the RO as duplicate.  Although it was primarily duplicative of previous evidence of record, the evidence did contain one new audiogram entry that was not previously of record.  Nevertheless, the new entry was not new and material evidence as it merely continued to show that the Veteran had hearing loss and tinnitus, which was redundant of evidence previously of record.  Therefore, as this evidence was not new and material, section 3.156(b) does not apply and the claims that were denied in the January 2004 rating decision are not pending.

As to the skin condition claim, the Veteran initially filed a service connection claim (characterized as chloracne) in June 2005.  The RO denied the claim in a December 2005 rating decision.  By a letter dated later that month, the Veteran was notified of the denial and his appellate rights.  He did not appeal the decision and it is therefore final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

The Veteran filed claims to reopen these three previously denied claims in September 2008.  In the January 2009 rating decision, the RO reopened the hearing loss and tinnitus claims, but denied the two claims on the merits.  In that decision, the RO also denied the petition to reopen service connection for a skin condition because new and material evidence had not been submitted.  The Veteran's appeal of this decision forms the basis of the present appeal.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denials pertinent to the claims now under consideration are the January 2004 and December 2005 RO decisions.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Hearing Loss and Tinnitus

The evidence of record at the time of the January 2004 decision included:  service treatment records; a VA examination report dated in April 1969; private medical records from Klamath Speech and Hearing Center, and Merle West Medical Center, dated from September 1982 to March 2003; and applications for benefits and statements from the Veteran.

New evidence added to the record since the January 2004 decision includes:  treatment records and examination reports from the VA Medical Center (VAMC) in Portland, Oregon, and the VA outpatient clinic (VAOPC) in Klamath Falls, Oregon, dated from October 2004 to August 2009; private medical records, dated from March 2004 to May 2008; and statements and hearing testimony from the Veteran.

In the November 1999, May 2000, and September 2001 decisions that denied claims of service connection for hearing loss and tinnitus on the merits, the RO considered the evidence and determined that the Veteran had pre-existing hearing loss that was not aggravated during service.  The RO also found that the evidence showed that the Veteran had current hearing loss, but the evidence did not show it was linked to service even when in-service noise exposure was conceded.  The RO also determined that, although the Veteran had tinnitus, it was not shown that he was treated for tinnitus during military service or that his current tinnitus had been linked to service.  When the RO denied the claims in the January 2004 decision, it was determined that new and material evidence had not been received because there was still no evidence that the Veteran's hearing loss or tinnitus had been incurred in military service.

A review of the new evidence added to the record since the January 2004 decision reveals that the Veteran provided testimony at a hearing before the Board in August 2011.  The Veteran testified that he was exposed to extreme noise during military service, particularly from aircraft turbine engines and hydraulics in the course of his duties as a chief aircraft mechanic and repairman.  He stated that he was not exposed to as much noise after service and he used hearing protection.  The Veteran recalled that when he was seen at a VA facility and explained what he did in service, they told him that it would definitely be a cause for his problem and it was definitely a contributing factor to both his hearing loss and tinnitus.

The Board finds that this evidence is new because it was not previously before VA decision makers.  The evidence is also material because the hearing testimony suggests that the Veteran's hearing loss and tinnitus may be related to noise exposure during military service, at least when the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-13.  When the claim was previously denied by the RO on the merits, the determination was that there was no evidence that either hearing loss or tinnitus was incurred in service.  Thus, the evidence relates to an unestablished fact necessary to substantiate the hearing loss and tinnitus claims and it raises a reasonable possibility of substantiating the two claims.  Accordingly, the claims of entitlement to service connection for hearing loss and tinnitus are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claims are addressed further in the remand section.

Skin Condition

The evidence of record at the time of the December 2005 decision included:  service treatment records; treatment records and examination reports from the Portland VAMC and Klamath Falls VAOPC, dated from April 1969 to November 2005; private medical records from Klamath Speech and Hearing Center, and Merle West Medical Center, dated from September 1982 to March 2004; and applications for benefits and statements from the Veteran.

New evidence added to the record since the December 2005 decision includes:  treatment records and examination reports from the Portland VAMC and Klamath Falls VAOPC, dated from July 2007 to August 2009; private medical records, dated from March 2005 to May 2008; and statements and hearing testimony from the Veteran.

In the December 2005 decision that denied a claim of service connection for a skin condition on the merits, the RO considered the evidence and determined that the Veteran had not been diagnosed with chloracne, he did not have current residuals of any skin condition noted in service, and there was no indication of a relationship between his current condition of actinic keratosis or seborrheic keratosis and service.  This was so even when it was conceded that the Veteran was exposed to herbicide agents such as Agent Orange during service because the scientific and medical evidence did not support the conclusion that actinic keratosis or seborrheic keratosis is associated with herbicide exposure.

The new evidence added to the record since the December 2005 decision includes the Veteran's testimony at the August 2011 Board hearing.  It was noted that he was treated for skin problems during service in July 1968.  The Veteran conceded that he had not been diagnosed with chloracne, but he testified that the skin condition from service had been recurring and had affected several areas of his body.  He indicated that it comes and goes and that he has had bouts with skin problems since the July 1968 occurrence.

The Board finds that this evidence is new because it was not previously before VA decision makers.  The evidence is also material because the hearing testimony suggests that the Veteran has had a continuation of symptoms similar to those he first experienced in military service, at least when the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-13.  When the claim was previously denied by the RO, the determination was that the evidence did not link the Veteran's current skin condition to service.  The hearing testimony indicates that the two may in fact be related.  Thus, the evidence relates to an unestablished fact necessary to substantiate the skin condition claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for a skin condition is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

The Veteran's claim of service connection for hearing loss is reopened; to this limited extent, the appeal of this issue is granted.

The Veteran's claim of service connection for tinnitus is reopened; to this limited extent, the appeal of this issue is granted.

The Veteran's claim of service connection for a skin condition is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

The Board finds it necessary to remand the three reopened claims to the agency of original jurisdiction (AOJ) for additional development and consideration.  Given that the Board has found that the skin condition claim should be reopened, the AOJ must adjudicate that claim on the merits in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

First, under the VCAA, VA has a duty to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In light of the Board reopening the Veteran's claims, he should be sent an updated VCAA letter notifying him of the information and evidence necessary to substantiate a claim of service connection for hearing loss, tinnitus, and a skin condition.  38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Next, VA has a duty to assist the Veteran in obtaining records in the custody of a Federal department or agency, including military records, service treatment records, and records from VA facilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As to records from VA facilities, some VA treatment records have been requested and obtained in connection with these claims.  The claims file currently before the Board contains treatment records dated from October 2004 to October 2005, from July 2007 to July 2008, and from April 2009 to August 2009.  Because there are periods of gaps in the records, the Veteran's entire set of VA treatment should be requested and obtained.  The requests should be made to the Portland VAMC and Klamath Falls VAOPC, which are the VA facilities he has identified as treatment providers.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

The Veteran's Virtual VA folder also contains references to evidence that is not present in the paper claims file or in Virtual VA.  An October 2011 rating decision pertaining to unrelated claims has been included in Virtual VA.  The decision references VA treatment records and examination reports, dated from September 2003 to October 2011.  At this juncture, although VA is moving toward a virtual system, it is not in place for all veterans.  This Veteran has a paper claims file.  As such, the record is incomplete and the Board has an obligation to base its decision on a review of the complete record.  Therefore, the Board finds that a remand is also necessary to associate with the claims file any records referred to in Virtual VA or in any temporary file that may have been created.  See 38 C.F.R. § 19.7 (2011) (decisions of the Board are based on a review of the entire record).   Moreover, on remand, the AOJ will have an opportunity to consider in the first instance the additional VA treatment records that were added to the Virtual VA folder subsequent to the statement of the case.

Additionally, in furtherance of the duty to assist, VA will make reasonable efforts to obtain relevant records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Additionally, the Veteran must cooperate fully with VA's reasonable efforts to obtain relevant records from private medical care providers.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

At his Board hearing, the Veteran recalled that he was seen for skin problems by a private treatment provider in addition to his VA treatment.  He identified a "Dr. Cleaman" in Klamath Falls.  Therefore, on remand, a records request should be made to "Dr. Cleaman" after the Veteran is asked to provide more identifying information regarding this physician.  The Veteran also referenced a "Lewis" in Klamath Falls, but this provider may be from the VA facility located there.  Clarification should also be sought from the Veteran regarding this provider and a records request should be made if warranted.

Finally, VA will provide a medical examination or opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Although examinations were previously provided (including a skin examination in connection with the initial claim), the Board finds that another examination and nexus opinion are warranted for the three claims given the current evidence in the case.

In regards to the hearing loss and tinnitus claims, the Veteran's service treatment records include a pre-induction examination in November 1966 that provides hearing test results.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
X
5 (10)
LEFT
15 (30)
20 (30)
25 (35)
X
15 (20)

Impairment of hearing was listed as a defect or diagnosis, although it was noted as "NCD," or not considered disabling.  The Veteran was assigned an H-2 profile but was found qualified for military service.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison for VA purposes, ASA standards noted in service treatment records dated prior to November 1, 1967 must be converted to ISO-ANSI standards.  In light of the date of the pre-induction examination, the Board has converted the results above and the ISO-ANSI conversions are provided in parentheses.  Based on these conversions, the record shows the Veteran had pre-existing left ear hearing loss by VA standards as he had a pure tone threshold greater than 26 decibels at three frequencies.  See 38 C.F.R. § 3.385 (2011).

During a September 1967 flight physical, the Veteran reported that he had fluid in his left ear in 1967.  A hearing test was conducted in September 1967 as well.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
15 (25)
10 (20)
5 (15)
10 (15)
LEFT
20 (35)
10 (20)
15 (25)
15 (25)
10 (15)

In light of the date of this flight physical, the Board has converted the results above and the ISO-ANSI conversions are provided in parentheses.  Based on these conversions, the record shows the Veteran had right ear hearing loss by VA standards as he had a pure tone threshold of 40 decibels at 500 Hertz in the right ear.  See 38 C.F.R. § 3.385.  The Veteran did not have left ear hearing loss for VA purposes at that time.  No diagnosis of hearing loss or tinnitus was made.

Another flight physical was conducted in September 1968.  A hearing test was conducted and, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
15
LEFT
10
10
10
X
10

In light of the date of this flight physical, and because "ISO" is noted on the report, the results are already in ISO-ANSI standards.  At the time of this physical, hearing loss for VA purposes was not evident in either ear.  

At his January 1969 separation examination, the Veteran asked to have his ears checked.  He reported that he could not hear in the left ear for one week.  His ears were irrigated with water and were characterized as "ears ok."  Unfortunately, a hearing test was not conducted at the time of the separation examination.

Post-service employment records that contain hearing tests show hearing impairment for VA purposes in the right ear as early as September 1982 and in the left ear as early as June 1987.  The records also show that the Veteran reported experiencing constant, severe head noises (tinnitus) as early as March 1996.  The Veteran contends that his current hearing loss and tinnitus are a result of exposure to loud noise during military service, or that any pre-existing hearing loss was aggravated by his service.  In view of this evidence, the Board finds that a VA audiological examination is warranted and that a medical etiological opinion should be provided.

With respect to the skin condition claim, the Veteran's service treatment records contain evidence of skin problems during service.  During the September 1967 flight physical, he reported having had acne.  Two July 1968 entries reflect that the Veteran broke out with a rash covering his upper thighs and buttocks.  It was thought to be atopic dermatitis.  Prednisone, Benadryl and a topical cream were provided for treatment.

The Veteran contends that any current skin condition is a recurrence of the problems from service and/or is the result of exposure to herbicide agents such as Agent Orange.  The RO conceded that the Veteran is presumed to have been exposed to herbicide agents in light of his service in the Republic of Vietnam.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

A VA examination of the skin was conducted in November 2005 in connection with the initial claim.  The Veteran was diagnosed with a history of actinic keratosis and seborrheic keratosis, which is also seen in the VA treatment records.  Although the examiner indicated that the Veteran did not have any symptoms of chloracne due to exposure to Agent Orange, no opinion was provided as to whether the Veteran's identified skin condition had its onset during, or is otherwise related to, his military service.  Thus, another VA examination and medical etiological opinion is warranted.

Accordingly, this case is REMANDED for the following actions:

1.  Locate and associate with the claims file any temporary folders that are being maintained at the RO on behalf of the Veteran.  Additionally, for any records currently referred to in Virtual VA that are not in the claims file, associate the records with either the paper claims file or Virtual VA.

2.  Obtain the Veteran's complete set of treatment records from the Portland VAMC and the Klamath Falls VAOPC, and associate the records with the claims folder.

3.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of service connection for hearing loss, tinnitus, and a skin condition.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.

In the letter, also ask the Veteran to identify any medical facility that may possess records pertaining to treatment for hearing loss, tinnitus, or skin problems.  Ask him to provide more identifying information regarding "Dr. Cleaman" and "Lewis" so a records request can be made.

4.  Then, request any treatment records identified by the Veteran.  Obtain a release from the Veteran as necessary.  

5.  Notify the Veteran of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).

6.  Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any hearing loss and tinnitus.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA), to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

A detailed history of the Veteran's in-service and post-service noise exposure should be taken.  All necessary tests and studies should be conducted.

The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).

With respect to any diagnosed hearing loss and tinnitus, the examiner should provide an opinion as to the following questions:

(a) Did the Veteran's pre-existing left ear hearing loss permanently increase in severity during active service?  (Please comment on the November 1966, September 1967, and September 1968 examination reports.)

(b) If there was a permanent increase in severity in his pre-existing left ear hearing loss, then was the permanent increase in severity clearly and unmistakably due to the natural progression of the disability?

(c)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has any current hearing loss that is causally related to in-service exposure to noise, or is otherwise causally related to service?

(d) Is it at least as likely as not (50 percent probability or greater) that the Veteran has current tinnitus that is causally related to in-service exposure to noise, or is otherwise causally related to service?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Also, schedule the Veteran for a VA examination of the skin to determine the nature and etiology of any current skin condition.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA), to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  All necessary tests and studies should be conducted.

Based upon the examination results and a review of the claims folder, the examiner should provide the diagnoses of all current skin conditions found to be present.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current skin condition had its clinical onset during active service or is causally related to service.  Consideration should be given to the documented in-service treatment for a rash and the Veteran's presumed exposure to herbicide agents.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

8.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

9.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the reopened claims on the merits.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


